Case 4:19-cv-04135-SOH Document 32              Filed 01/27/21 Page 1 of 1 PageID #: 150




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               TEXARKANA DIVISION


TOMMY FITZGERALD HAMILTON                                                         PLAINTIFF

v.                                  Case No. 4:19-cv-04135

OFFICER JUSTIN DEAN, Police Officer,
Hope Arkansas Police Department, and
CORPORAL SCOTT HURD                                                           DEFENDANTS

                                           ORDER

       Before the Court is the Report and Recommendation filed on November 18, 2020, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 31. On September 9, 2020, Defendants filed a Motion for Summary Judgment. ECF No.

23. Plaintiff responded in opposition. ECF No. 28. Defendants have replied. ECF No. 30. Judge

Bryant recommends that the Court grant Defendants’ motion and dismiss the claims against the

Defendants with prejudice.

       No party has filed objections to the Report and Recommendation, and the time to object

has passed. See 28 U.S.C. § 636(b)(1).        Therefore, the Court adopts the Report and

Recommendation (ECF No. 31) in toto. Defendants’ Motion for Summary Judgment (ECF No.

23) is hereby GRANTED. Accordingly, Plaintiff’s claims against Defendants are hereby

DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 27th day of January, 2021.

                                                          /s/ Susan O. Hickey
                                                          Susan O. Hickey
                                                          Chief United States District Judge
